      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 1 of 6



                                                                              Ariel Reinitz
                                                                              Partner
                                                                              FisherBroyles, LLP
                                                                              445 Park Avenue
                                                                              Ninth Floor
                                                                              New York, NY 10022

                                                                              Ariel.Reinitz@fisherbroyles.com
                                                                              Direct: 646.494.6909



June 3, 2021
VIA ECF
Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl St.
New York, New York 10007

       Re:     GateGuard, Inc. v. Goldmont Realty Corp., et al.
               Case No.: 1:20-cv-01609-AJN- GWG

Dear Judge Gorenstein:

        I represent Plaintiff GateGuard, Inc. (“Plaintiff”) and write pursuant to Local Civil Rule
37.2 and Section 2.A. of this Court’s Individual Practices to request a conference regarding
Plaintiff’s anticipated motion to compel Defendant Abi Goldenberg (“A. Goldenberg”) to
produce documents responsive to Plaintiff’s discovery requests.

I. Defendants: “No Responsive Materials Are Being Withheld”
        Plaintiff’s discovery requests to A. Goldenberg (e.g., RFPs 2-3, 5-6) seek, inter alia,
documents and communications concerning Plaintiff and its founder (Ari Teman) (“Teman”). On
April 29, 2021, A. Goldenberg responded by raising various “boilerplate” objections, producing
certain documents, and confirming “no responsive materials are being withheld”:

               2. All Documents in your possession concerning GateGuard.
               Defendant Abi objects to this Request as unduly burdensome to respond to
               as it is not limited in scope and seeks the production of “All Documents” in
               his possession. Additionally, this Request (as best understood) likely
               encompasses materials in Plaintiff’s possession – which would be equally
               available to Plaintiff. Despite the above objections, no responsive materials
               are being withheld on the basis of such objections. Without waiving the
               foregoing objections, responsive documents are annexed hereto as Exhibit A.

A. Goldenberg’s Supplemental Responses to Plaintiff’s RFP 2 (emphasis added).

       In subsequent correspondence, Defendants’ counsel further represented that “Defendants


  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
   DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 2 of 6



June 3, 2021 | Page 2 of 6

are not withholding any responsive materials.”

II. Defendants’ Production Reflects Responsive Documents Are Being Withheld
        Review of A. Goldenberg’s document production reveals he withheld several responsive
documents including:
           1. His communications with non-party Samuel Taub (“Taub”) concerning Plaintiff
              or Teman. See enclosed Exhibit A at 1 (correspondence identifying responsive –
              but unproduced – communications between A. Goldenberg and Taub).
           2. A. Goldenberg’s communications with non-party Jacob Litchfield (“Litchfield”)
              concerning Plaintiff or Teman. See Ex. A at 1-2 (identifying responsive
              communications with Litchfield that A. Goldenberg failed to produce).
           3. A. Goldenberg’s communications concerning a “suicide note” authored by Teman
              and at issue in this case. See Ex. A at 1.

III. The Withheld Documents are Relevant to the Parties’ Claims and Defenses
       A. Background
       Plaintiff provides intercom devices and services for multi-tenant apartment buildings
including those owned/managed by Defendants. See, e.g., ECF No. 8 at 1; ECF No. 1 at 22-24.

        In early 2019, Defendants informed Teman (Plaintiff’s CEO) that they would make a
substantial investment into Plaintiff and instructed Plaintiff to undertake specific business
activities. Plaintiff did so in reliance on Defendants’ representations.

       In July 2019, the U.S. Attorney’s Office for the Southern District of New York (“USAO
SDNY”) brought criminal charges against Teman, alleging certain transactions involving other
customers of Plaintiff’s (not Defendants) constituted bank and wire fraud. See U.S. v. Teman,
No. 19-cr-00696 (PAE) (S.D.N.Y. 2019).1

        Upon learning of the criminal charges, A. Goldenberg expressed his sympathy for Teman
and his desire to support Plaintiff’s business. In this context, Plaintiff and Defendants negotiated
and entered into an Equipment Purchase Agreement (the “Agreement”). The Agreement was to
provide Defendants with intercom devices at a substantial discount and support Plaintiff while its
business was vulnerable due to the charges against Teman. See, e.g., ECF No. 8 at 1-2.

       After Plaintiff performed under the Agreement, Defendants refused to make the required
payment, asserted the Agreement’s terms were “irrelevant,” and tried to intimidate Plaintiff from
enforcing the Agreement (including by threatening to “drag this [dispute] out forever” before
paying Plaintiff). Id.

       Defendants also apparently sought to leverage the Government’s criminal prosecution of

1
  After USAO SDNY dismissed certain charges, Teman proceeded to trial after which the jury
returned a guilty verdict as to the bank and wire fraud charges. Teman is awaiting sentencing
while the court considers his post-trial motions.
      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 3 of 6



June 3, 2021 | Page 3 of 6

Teman to pressure Plaintiff from pursuing claims against Defendants. For example, shortly
before Teman’s trial, A. Goldenberg communicated with member(s) of the USAO SDNY team
prosecuting Teman, as well as the Government’s primary witness (Joseph Soleimani). A.
Goldenberg appears to have done so in an apparent attempt to lodge additional criminal
accusations against Teman and intimidate Plaintiff from pursuing its claims against Defendants.
See, e.g., ECF No. 8 at 2; ECF No. 1 at 23.

        In their defense, Defendants assert that the Agreement is “unenforceable,” that Plaintiff
“did not fully perform” and allegedly “breached” the Agreement, that Plaintiff “unilaterally
amend[ed]” the Agreement, and that Plaintiff used “intimidation tactics” (including suicide
threats) to “extort money” from them. See, e.g., ECF No. 8 at 2-3.

         B. Pretrial Conference: Parties “Can Certainly Go Through” Intimidation Attempts
         During Discovery
         During the parties’ initial pretrial conference with Judge Nathan, Plaintiff raised concerns
regarding Defendants’ apparent attempts to use criminal threats against Teman as leverage in this
(civil) action. See ECF No. 23 at 13-16 (describing negotiation of the Agreement in context of
Teman’s criminal prosecution, Defendants’ breach, and A. Goldenberg’s apparent attempt to use
criminal accusations against Teman as leverage in this case).

        In response, Defendants acknowledged that any alleged “extortion” or “intimidation”
(whether by Plaintiff or Defendants) would be at issue in discovery: “during the course of
discovery, we can certainly go through all of these areas of attempts by parties to blackmail and
threaten and pressure each other, which I think will be illuminating.” Id. at 17.

         C. Discovery to Date
         Discovery has proceeded on these topics, including all matters relating to the Agreement,
Defendants’ intimidation tactics (to dissuade Plaintiff from pursuing its claims), and intimidation
tactics (including suicide threats) Defendants allege Plaintiff employed “in an attempt to extort
money from Defendants[.]” ECF No. 8 at 3.

        Documents produced by Defendants to date (and in response to the RFPs referenced in
Section I, above) include Defendants’ correspondence with various third parties concerning
provisions of Plaintiff’s terms (parts of which are incorporated into the Agreement), and
Plaintiff’s enforcement of its agreements. See, e.g., Exhibit B (Defendants’ Bates Nos. 000036-
39) (correspondence from Taub2 to A. Goldenberg re: Plaintiff’s terms and enforcement

2
 Taub is the founder of MVI Systems LLC and MVI Industries, LLC (collectively, “MVI”), a
direct competitor of Plaintiff. Both Taub and MVI are defendants in ongoing litigation with
Plaintiff. See GateGuard, Inc. v. MVI Systems LLC, et al. No. 1:19-cv-02472 (S.D.N.Y. Mar. 20,
2019). There, Plaintiff brings claims against Taub for breaching his agreement with Plaintiff, and
against Taub and MVI for, inter alia, misappropriating Plaintiff’s trade secrets and interfering
with Plaintiff’s customers. In this context, Taub’s dealings with A. Goldenberg – including
communications regarding terms in Plaintiff’s Agreement, Plaintiff’s enforcement activities,
Teman’s criminal prosecution, and Teman’s “suicide note” – take on a far more sinister hue.
      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 4 of 6



June 3, 2021 | Page 4 of 6

activities, characterizing Plaintiff’s online terms as “outrageous” and warning others to “stay far
away” from Plaintiff and Teman); Exhibit C (Defendants’ Bates Nos. 000130-132)
(correspondence between Litchfield and A. Goldenberg, in which Litchfield appears to refer to
Teman as a “scam artist,” discusses Plaintiff’s terms, warns A. Goldenberg to “stay away” from
Plaintiff and Teman, and provides A. Goldenberg with Taub’s contact information).

        Defendants have also produced correspondence with third parties (including Taub and
Litchfield) concerning the intimidation tactics referenced in Sections III.A.-B. (above). See, e.g.,
Exhibit D (Defendants’ Bates Nos. 000040-84) (correspondence from Taub to A. Goldenberg re:
Teman’s criminal charges). Shortly after this correspondence, A. Goldenberg communicated
with USAO SDNY in an apparent attempt to lodge additional criminal accusations against
Teman. See also Exhibit E (Teman’s “suicide note,” discussing Defendants, this case, Soleimani,
Teman’s criminal prosecution, and Plaintiff’s litigation with Taub and MVI). As noted, Teman’s
“suicide note” was the subject of A. Goldenberg’s correspondence with both Litchfield and
Taub. See Ex. C at 000132.

         Defendants’ discovery responses also reflect that A. Goldenberg communicated with
central figures in Teman’s criminal prosecution regarding both Plaintiff and Teman. This
includes Detective Daniel Alessandrino and Joseph Soleimani (USAO SDNY’s primary witness
in its prosecution of Teman). See Exhibit F at 3 (A. Goldenberg’s verified interrogatory
responses); Ex. D at 000047-51 (criminal complaint against Teman, verified by Alessandrino).
See also Ex. E at 2 (identifying Soleimani and Alessandrino as the complaining witness and
arresting officer, respectively, in Teman’s criminal prosecution).

IV. Defendants Obstruct Plaintiff’s Discovery Efforts
       As detailed in Section I (above), Defendants indicated in their discovery responses they
were not withholding responsive materials. But Defendants’ production reflected that documents
were withheld. See Section II (above). Plaintiff asked Defendants to produce these documents.
See Ex. A at 12 ¶ 2 (requesting unproduced media files incorporated within correspondence
between Litchfield and A. Goldenberg – see Ex. C at 000131-132).

        After Defendants responded by providing certain images and asserting (apparently
incorrectly) they had provided “all media files,” Plaintiff again demonstrated that Defendants
were still withholding specific communications (including voice notes/messages between
Goldenberg and Litchfield). See Ex. A at 1-2 (identifying responsive audio files apparently in
Defendants’ possession which Defendants had still not produced). Defendants then avoided
Plaintiff’s requests to address this deficiency for much of the next two weeks.

V. The ‘Meet and Confer’
        On May 28, 2021 at 1:00 PM, I conferred by phone with Simcha Schonfeld, Esq. and
Shira Goldman Moyal, Esq. (Defendants’ counsel) for approximately 30 minutes regarding the
deficiencies identified in Section II (above).

       During the conference, I asked Defendants to produce the withheld documents because
they were relevant to the parties’ claims and defenses. I noted, for example, Defendants’
      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 5 of 6



June 3, 2021 | Page 5 of 6

assertion that the Agreement is “unenforceable,” and that their communications regarding
Plaintiff, the Agreement, Defendants’ breach of the Agreement, and the referenced intimidation
tactics, were all at issue in this case. As an example, I noted A. Goldenberg’s correspondence
with Taub concerning Plaintiff’s terms and its enforcement of them (Ex. B).

        Mr. Schonfeld asserted that the Documents were irrelevant to this case. He suggested that
the “four corners” of the Agreement were relevant, but Defendants’ communications regarding
the Agreement, the parties’ intimidation tactics, and other issues were not.

        I noted that discovery was warranted regarding Defendants’ defenses, including those
referenced in Section III.A. (above) (e.g., that the Agreement is “unenforceable,” “threats” by
Teman, or concerns about Plaintiff’s intercoms). I added that Plaintiff was not seeking irrelevant
communications, speculating, or “fishing.” Rather, the existence of the documents sought and
their relevance were already confirmed by other documents produced by Defendants.

       Mr. Schonfeld then inquired regarding Teman’s “suicide note.” I explained that the
“suicide note” itself (Ex. E) directly addressed the claims and defenses in this case, and
Defendants’ communications regarding it were therefore discoverable. I added that bad faith
conduct by both parties (including “intimidation” attempts by Plaintiff and Defendants) was
already at issue, and Defendants’ communications concerning such conduct were discoverable
(and would be relevant for many reasons, including damages).

      Mr. Schonfeld reiterated his position that such documents were “irrelevant” and
bemoaned that Defendants had (in his view) already “produced too much.” He also indicated
Defendants would not produce the requested documents without a Court order.

       At that point, I asserted – and Mr. Schonfeld agreed – that the parties were at an impasse
regarding production of the documents identified in Section II (above). I conveyed to Mr.
Schonfeld that Plaintiff would therefore request a conference with the Court.

VI. The Withheld Documents are Responsive and Relevant to the Claims and Defenses
        “Fed. R. Civ. P. 26(b)(1) permits parties to obtain discovery regarding any nonprivileged
matter that is relevant to any party’s claim or defense…whether or not admissible in evidence.
Although not unlimited, relevance, for purposes of discovery, is an extremely broad concept.”
Royal Park Invs. SA/NV v. Deutsche Bank Nat'l Tr. Co., No. 14-CV-04394 (AJN) (BCM), 2016
U.S. Dist. LEXIS 120131, at *21-22 (S.D.N.Y. Aug. 31, 2016) (quotations and citations
omitted). “Thus, the Rule 26(b)(1) standard presents a ‘relatively low threshold’ for a party to
show that the material sought is relevant to any claim or defense in the litigation.” Id. (quoting
John Wiley & Sons, Inc. v. Book Dog Books, LLC, 298 F.R.D. 184, 186 (S.D.N.Y. 2014)).

        As outlined above, the documents sought relate to the parties’ claims and defenses.
Defendants have conceded as much, including by acknowledging that the Agreement and the
parties’ intimidation attempts were “certainly” issues for discovery, and that such facts would be
“illuminating.” See Section III.B. (above) and ECF No. 8 at 2-3 (defenses include the
Agreement’s “unenforceab[ility],” Plaintiff’s use of “intimidation tactics” including suicide
      Case 1:20-cv-01609-AJN-GWG Document 50 Filed 06/03/21 Page 6 of 6



June 3, 2021 | Page 6 of 6

threats to “extort money” from Defendants, and Plaintiff’s alleged failure to perform/breach or
“unilateral amendment” to the Agreement). Plaintiff is not speculating or “fishing.” Documents
already produced establish that the withheld documents exist and underscore their relevance.

        Moreover, Defendants previously represented they were not withholding any responsive
documents. See Section I (above). And the “boilerplate” objections they did raise (e.g., that the
requests were “burdensome”) fall far short of Rule 34(b)(2)(B)’s requirement to “state with
specificity the grounds for objecting to the request, including the reasons.” (emphasis added).

        “[G]eneral and conclusory objections as to relevance, overbreadth, or burden are
insufficient to exclude discovery of requested information.” Fort Worth Emples. Ret. Fund v.
J.P. Morgan Chase & Co., 297 F.R.D. 99, 102-03 (S.D.N.Y. 2013) (quoting Melendez v.
Greiner, No. 01 Civ. 7888, 2003 U.S. Dist. LEXIS 19084, 2003 WL 22434101, at *1 (S.D.N.Y.
Oct. 23, 2003)). “Rather, [a] party resisting discovery has the burden of showing specifically
how, despite the broad and liberal construction afforded the federal discovery rules, each
interrogatory is not relevant or how each question is overly broad, burdensome or oppressive, . . .
submitting affidavits or offering evidence revealing the nature of the burden.” Id. (quoting Vidal
v. Metro-North Commuter Railroad Co., No. 3:12 CV 248, 2013 U.S. Dist. LEXIS 44430, 2013
WL 1310504, at *1 (D. Conn. March 28, 2013)) (quotations and citations omitted).

        As also outlined in Section IV (above), Plaintiff requested production of these documents
several times. Defendants first responded by producing some documents and quietly continuing
to withhold others. After Plaintiff demanded production of all responsive documents, Defendants
avoided substantively engaging Plaintiff for an extended period, and only then – for the first time
– did Defendants suggest the requested documents were “irrelevant.”

        This gamesmanship should not be rewarded. Defendants did not meaningfully object to
the discovery requests at issue. They represented that “no responsive materials are being
withheld.” They did not invoke “relevance” as a basis for withholding documents. And they
appear to have attempted to misdirect Plaintiff by producing some documents while continuing
to withhold others. Defendants’ belated attempt to invoke “relevance” as a basis for withholding
responsive documents (raised for the first time during the ‘meet and confer’) is unavailing for the
reasons described above. In any event, this argument should not be credited in view of
Defendants’ conduct.

VII. Conclusion
        For the foregoing reasons, Plaintiff requests a pre-motion conference with the Court
concerning Plaintiff’s forthcoming motion to compel Defendants’ production of the documents
identified in Section II (above) and Ex. A at 1-2.

                                                     Respectfully submitted,
                                                     By: /s/ Ariel Reinitz
                                                     Ariel Reinitz

cc:    Counsel of Record (via ECF)
